EXAMINER'S AMENDMENT
Claim 1 is allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on December 4, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 4, 2020, is partially withdrawn.  Claim 3, directed to a method for microbial enhanced oil recovery, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 4, directed to a composition for microbial enhanced oil recovery, remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tony C. Hom on June 2, 2021.

The application has been amended as follows: 

Claim 1 has been amended as follows:
1.  A method of changing a motility of an alkane-degrading Dietzia strain, comprising: 
subjecting a viable Glycocaulis strain and an alkane-degrading Dietzia strain to contact culture to enable the alkane-degrading Dietzia strain to have motility, wherein the viable Glycocaulis strain is viable Glycocaulis sp. 6B-8.

Claim 2 has been amended as follows:
2.  The method of claim 1, wherein Dietzia strain is Dietzia sp. DQ12-45-1b.

Claim 3 has been amended as follows:
3.  A method for microbial enhanced oil recovery, comprising: 
subjecting a viable Glycocaulis strain and [[the]]an alkane-degrading Dietzia strain to contact culture to enable the alkane-degrading Dietzia strain to have motility; and 
injecting the contact culture mixture of the viable Glycocaulis strain and the alkane-degrading Dietzia strain to an oil well to perform microbial enhanced oil recovery; wherein the Glycocaulis strain is viable Glycocaulis sp. 6B-8; and the alkane-degrading Dietzia strain is Dietzia sp. DQ12-45-lb.

Claim 4 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest subjecting a viable Glycocaulis strain (in particular, Glycocaulis sp. 6B-8) and an alkane-degrading Dietzia strain to contact culture to enable the alkane-degrading Dietzia strain to have motility.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The rejection under 35 U.S.C. 112(a) of claim 2 as failing to comply with the enablement requirement has been withdrawn in view of the last two full paragraphs on page 3 of 6 of the Remarks filed May 17, 2021, and the 1-page ‘Statement by Attorney of Record in regard to US patent application number 16/999,725’ filed May 17, 2021.
The rejection under 35 U.S.C. 112(a) of claims 1 and 2 as failing to comply with the written description requirement has been withdrawn in view of Applicant’s arguments in the last two paragraphs on page 4 of 6 of the Remarks filed May 17, 2021, citing Wang (Environmental Microbiology Reports. 2021. 13(2): 112-118).  The Wang reference is cited in the attached Notice of References Cited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651        

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651